Reasons for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a digital audio array circuit.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest a digital array circuit, comprising:  at least two digital audio units, wherein each of the digital audio units is adapted to convert a received sound wave into a digital audio signal, and each of the digital audio units comprises a left/right channel configuration input terminal; and a system master unit connected to the at least two digital audio units and configured to control the at least two digital audio units and to receive the digital audio signals of the at least two digital audio units; wherein the system master unit is connected to the at least two digital audio units in time division multiplexing, and the left/right channel configuration input terminal of each of the digital audio units is configured to receive a same synchronization unit.  (bold language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
March 12, 2022